United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-785
Issued: November 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2012 appellant filed a timely appeal from a September 22, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

The Board notes that OWCP issued a May 23, 2012 decision modifying its September 22, 2011 decision and
denying appellant’s claim. As this decision was issued after she filed an appeal with the Board on February 27,
2012 and involved the same issue as presented on appeal, it is null and void. R.T., Docket No. 08-408 (issued
December 16, 2008); see Douglas E. Billings, 41 ECAB 880 (1990). See also 20 C.F.R. § 501.2(c)(3).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 22, 2011 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof to establish that her back
condition is causally related to a March 1, 2011 employment incident, as alleged.
On appeal, appellant argues the merits of her claim.
FACTUAL HISTORY
On March 3, 2011 appellant, then a 48-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a back injury on March 1, 2011 in the
performance of duty as a result of pushing and trying to lift a heavily-loaded gurney over a hose
which would not budge.
Appellant submitted a March 3, 2011 return to work slip and a March 15, 2011 physical
therapy note.
By letter dated March 24, 2011, OWCP requested additional factual and medical
evidence. It allotted appellant 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a March 29, 2011 report by Dr. Naser Azar, a treating
physician, who diagnosed lumbosacral sprain. She also submitted return to work slips dated
March 4, 10, 29 and April 5, 2011, a physical therapy note dated April 1, 2011 and an offer of
limited-duty employment as a modified rural carrier, which she accepted on March 15, 2011.
By decision dated April 29, 2011, OWCP accepted that the March 1, 2011 incident
occurred as alleged but denied appellant’s claim finding that she failed to submit evidence
containing a medical diagnosis in connection with the injury or events. Thus, it concluded that
she had not established fact of injury.
On May 23, 2011 appellant requested a review of the written record by an OWCP hearing
representative and submitted a narrative statement.
In an April 19, 2011 report, Dr. Azar reiterated his diagnosis and indicated that appellant
had recovered and no further treatment was necessary. He advised that she was able to return to
work with no limitations.
Appellant submitted physical therapy notes dated March 21 to April 1, 2011.
By decision dated September 22, 2011, an OWCP hearing representative affirmed the
April 29, 2011 decision finding that, although appellant established fact of injury, the evidence
submitted was insufficient to establish causal relationship between the diagnosed condition and
the March 1, 2011 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of March 1, 2011 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s back condition resulted from
the March 1, 2011 employment incident. The Board finds that she did not meet her burden of
proof to establish a causal relationship between the condition for which compensation is claimed
and the March 1, 2011 employment incident.

4

5 U.S.C. §§ 8101-8193.

5

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

7

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

In his reports, Dr. Azar diagnosed lumbosacral sprain. On April 19, 2011 he indicated
that appellant had recovered and no further treatment was necessary. Dr. Azar advised that she
was able to return to work with no limitations. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 Dr. Azar did not provide medical rationale explaining
how appellant’s back condition was caused or aggravated by trying to lift a heavily-loaded
gurney over a hose in the performance of duty on March 1, 2011. Thus, the Board finds that
appellant did not meet her burden of proof with the submission of Dr. Azar’s reports.
The physical therapy notes dated March 15 to April 1, 2011 do not constitute medical
evidence as they were not prepared by a physician.10 As such, the Board finds that appellant did
not meet her burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a March 1, 2011 employment incident,
she has failed to meet her burden of proof.
On appeal, appellant argues the merits of her claim. For the reasons stated above, the
Board finds that her arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that her back condition was sustained on March 1, 2011 in the performance
of duty, as alleged. Therefore, appellant has failed to meet her burden of proof to establish a
claim for compensation.

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

